Citation Nr: 0822237	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  06-33 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for retinitis pigmentosa.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a June 2005 rating 
decision issued by the Department of Veterans Affairs 
("VA") Regional Office ("RO") in Muskogee, Oklahoma in 
which the
appellant's previously denied claim of entitlement to service 
connection for retinitis pigmentosa was not reopened.  The 
appellant, who served on active duty from February 1965 to 
September 1966, appealed that decision to the BVA.  Upon the 
receipt of additional evidence, it appears that the RO 
reconsidered all evidence of record and issued a June 2007 
Supplemental Statement of the Case that reopened the 
appellant's new and material claim but denied service 
connection for retinitis pigmentosa on the merits.  
Thereafter, the RO referred the case to the Board for 
appellate review.  The appellant testified during a Video 
Conference hearing before the undersigned Veterans Law Judge 
in March 2008.      

For reasons discussed below, the Board finds that new and 
material evidence has been submitted to reopen the 
appellant's service connection claim.  However, further 
development in terms of the merits of this claim is necessary 
prior to a final adjudication of the appeal.  As such, the 
issue of entitlement to service connection for retinitis 
pigmentosa will be addressed in the remand portion of this 
opinion; and is hereby REMANDED to the RO via the Appeals 
Management Center ("AMC") in Washington, DC.  VA will 
notify the appellant that further action is required on his 
part.
 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's new and material claim on 
appeal has been obtained.

2.  An unappealed rating decision dated in December 1983 
denied service connection for retinitis pigmentosa.  


3.  The evidence received since the December 1983 rating 
decision, by itself, or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the appellant's claim and raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  A December 1983 rating decision that denied entitlement 
to service connection for retinitis pigmentosa is a final 
decision. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2007).

2.  The evidence received subsequent to the December 1983 
rating decision is new and material; and therefore the claim 
of entitlement to service connection for retinitis pigmentosa 
is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. § 3.159 (2007).




In this case, a letter dated in April 2005 specifically 
informed the appellant of the substance of the VCAA.  
Nevertheless, since this decision represents a complete grant 
of the appellant's appeal in regards to whether his 
previously denied claim of entitlement to service connection 
for retinitis pigmentosa should be reopened, the appellant 
cannot be prejudiced by any deficiency, if any, in the notice 
and assistance requirements of the VCAA.  As such, the Board 
will dispense with any further discussion of the VCAA and 
will proceed to the merits of the issue.  

B.  Law and Analysis

The appellant submitted a claim of entitlement to service 
connection for retinitis pigmentosa in September 1983.  In 
support of his claim, the appellant informed the RO of the 
private medical providers from whom he had received treatment 
for his eye disorder, to specifically include the Dean McGee 
Eye Institute in Oklahoma and R.K., M.D. September 1973 and 
September 1983 applications for compensation.  
In addition, the appellant reported receiving medical care 
through a VA medical facility. September 1983 application for 
compensation.  Thereafter, the appellant was afforded a 
special VA eye examination in October 1983, the report of 
which was considered by the RO in evaluating the appellant's 
claim.   

In a December 1983 rating decision, service connection for 
retinitis pigmentosa was denied on the basis that the 
appellant's service medical records revealed only that the 
appellant had a myopic astigmatism that was considered to be 
a constitutional or developmental abnormality that was not 
aggravated during active duty. December 1983 rating decision, 
p. 1.  Additionally, the RO noted that retinitis pigmentosa 
is also a constitutional or developmental abnormality. Id.  
The appellant was provided notice of the December 1983 rating 
decision.  In response, the appellant submitted a notice of 
disagreement to that decision.  Thereafter, the RO provided 
the appellant with a Statement of the Case. See April 1984 
Statement of the Case.  Pursuant to the relevant regulations, 
an appeal consists of a timely filed notice of disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely Substantive Appeal. 38 C.F.R. § 20.200.  
In this case, the appellant did not submit a Substantive 
Appeal in response to the April 1984 Statement of the Case.  
As such, he did not finalize his appeal; and the December 
1983 decision became final. 38 U.S.C.A. §7103 (a); 38 C.F.R. 
§§ 20.302, 20.1100 (a), 20.1104.  

In March 2005, the appellant requested that his retinitis 
pigmentosa claim be reopened.  A VA Medical Center 
appointment list dated from October 1990 to April 2005 and VA 
treatment records dated from July 2000 to March 2005 were 
then associated with the claims file.  After reviewing this 
evidence, the RO determined that new and material evidence 
had not been submitted to reopen the appellant's claim. See 
June 2005 rating decision.  Subsequently, additional evidence 
was associated with the claims file, including (1) VA medical 
records dated from May 2005 to August 2006, (2) a single page 
from a medical treatise discussing the symptoms of retinitis 
pigmentosa, (3) an authorization from the appellant for 
medical records from the McGee Eye Institute dated in October 
2006, (4) a response letter from the McGee Eye Institute 
dated in November 2007 that indicated no records pertaining 
to the appellant were available, (5) an RO hearing transcript 
dated in February 2007 and (6) a VA eye examination report 
dated in May 2007.  After reviewing this evidence, the RO 
essentially reopened the appellant's retinitis pigmentosa 
claim, evaluated the issue on the merits in light of all 
evidence of record, and continued to deny service connection 
for retinitis pigmentosa. See June 2007 Supplemental 
Statement of the Case.  

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and material."  
Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).  


When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the 
evidence to be sufficient to reopen a previously denied 
claim, the evidence must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened. Smith v. West, 12 Vet. App. 312 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  The Board 
may then proceed to the merits of the claim on the basis of 
all of the evidence of record.  

As set forth above, the evidence associated with the claims 
file since the December 1983 rating decision consists of, 
among other things, a VA examination report that addresses 
the medical nexus element of the service connection test in 
this case.  The RO determined that this evidence was new and 
material, as illustrated by the merits review performed in 
the June 2007 Supplemental Statement of the Case.  The Board 
agrees with the RO's determination and reopens the claim. See 
38 C.F.R. § 3.156(c) (2005); see also Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  However, prior to 
adjudicating the claim on a de novo basis, the Board finds 
that additional development of the claim is necessary.  This 
development will be addressed in the remand portion of the 
decision below.  

Therefore, for the reasons discussed above, the Board finds 
that new and material evidence has been presented to reopen 
the appellant's claim of entitlement to service connection 
for retinitis pigmentosa; and to that extent only, the 
appellant's appeal is granted.  


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for retinitis 
pigmentosa; and the appeal is granted to this extent only.



REMAND

As discussed above, a review of the record with respect to 
the appellant's service connection claim discloses a need for 
further development prior to final appellate review.  In this 
regard, the medical evidence of record reveals that the 
appellant is legally blind as the result of retinitis 
pigmentosa. See VA medical records.  The appellant contends 
that although his retinitis pigmentosa is a genetic disease, 
he is entitled to service connection for this condition on 
the basis that he initially manifested symptoms associated 
with this disease during his period of active service. See 
April 2006 statement; March 2008 BVA hearing transcript.  VA 
regulations allow service connection to be granted for 
certain hereditary diseases, such as retinitis pigmentosa, 
when the evidence reveals that the disease either first 
manifested itself during service or pre-existed service and 
progressed at an abnormally high rate during service.  As to 
whether manifestations of the disease in service constituted 
"aggravation" of the condition, that question must be 
resolved by applying the same stringent legal standards which 
are applicable in cases involving acquired disabilities. 38 
C.F.R. § 3.306; VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 
82-90 (July 18, 1990).  
   
In support of his claim, the appellant testified before the 
Board that he did not experience symptoms associated with 
retinitis pigmentosa prior to his enlistment into service. 
March 2008 BVA hearing transcript, pgs. 6, 8-9.  He reported 
that while he had been seeing an ophthalmologist named R.K., 
M.D. for several years prior to service, Dr. K. was his 
regular eye doctor that treated him essentially for his 
nearsightedness. Id., p. 19.  He stated that he first started 
noticing poor night vision (a symptom of retinitis 
pigmentosa), night blindness and double vision in the Spring 
of 1966 (Id., pgs. 4-7); and that he continued to experience 
such symptoms until the time he was diagnosed with retinitis 
pigmentosa in 1973. Id., p. 10.  The appellant reported that 
Dr. K. was the person who initially diagnosed his retinitis 
pigmentosa after service (Id., p. 19); and that Dr. K. 
referred him to the McGee Eye Institute for verification of 
this disease and treatment. Id.  The appellant also testified 
that he has been going to the McGee Eye Institute for medical 
treatment ever since. Id., p. 18.   


A review of the appellant's claims file reveals VA medical 
records contained therein.  Notably, however, the claims file 
does not contain any medical records pertaining to the 
appellant from either the McGee Eye Institute or Dr. K.  
Although the evidence shows that the RO contacted McGee Eye 
Institute on the appellant's behalf and was informed that no 
records were available, this report appears to have been in 
error.  According to the appellant, records relating to his 
treatment by the McGee Eye Institute do exist, but had 
previously been misfiled.  The appellant assisted McGee Eye 
Institute personnel in locating his records; and apparently 
had copies of some of these records in his possession on the 
date of his Video Conference hearing. Id., pgs. 20-21.  Thus, 
it appears that there are pertinent records that are 
available and which have yet to be associated with the claims 
file.  In addition, the Board observes that although the RO 
in 1973 requested medical records from R.K., M.D., no records 
were associated with the claims file at that time.  As all of 
these records may be pertinent to the issue on appeal, the 
Board finds that the RO should undertake additional 
development and attempt to obtain copies of this evidence for 
inclusion in the claims file prior to final appellate review.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action required 
by the VCAA and implementing VA regulations 
is completed, including the notification 
requirements and development procedures 
contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A and 5107. 
See also Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The appellant should be requested to 
furnish the complete names and addresses of 
any medical provider who has provided 
medical treatment in relationship to his 
eyes (whether routine in terms of his myopia 
or his retinitis pigmentosa) prior or 
subsequent to service, to include R.K., M.D. 
and the McGee Eye Institute.  The appellant 
should be asked to provide authorizations 
for the release of medical records from the 
above-referenced list.  After obtaining the 
necessary authorizations, the RO should 
associate those records with the claims 
file.  The appellant should also be 
informed, in the alternative, that he may 
obtain these records himself and submit them 
to the RO and/or submit records already in 
his possession.  

3.  Upon receipt of additional medical 
records, the RO should undertake any 
additional development it deems necessary - 
- to include obtaining an addendum VA 
medical opinion if necessary from the VA 
optometrist who prepared the May 2007 
examination report of record or another 
qualified examiner as to whether the 
information contained in the additional 
medical records changes or modifies the May 
2007 medical opinion.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


